[Cite as State ex rel. Covender v. Betleski, 2021-Ohio-2807.]


 STATE OF OHIO                     )                            IN THE COURT OF APPEALS
                                   )ss:                         NINTH JUDICIAL DISTRICT
 COUNTY OF LORAIN                  )


 STATE EX REL. JOEL COVENDER                                    C.A. No. 21CA011760

        Relator

        v.

 JUDGE MARK BETLESKI
                                                                ORIGINAL ACTION IN
        Respondent                                              PROCEDENDO



Dated: *****



        PER CURIAM.

        {¶1}     Relator, Joel Covender, has petitioned this Court for a writ of procedendo

to compel Respondent, Judge Mark Betleski, to rule on motions for summary judgment

pending in Mr. Covender’s underlying case. Judge Betleski has moved to dismiss the

complaint as moot because he has ruled on the motions. Because the motions have been

ruled on, Mr. Covender’s claim is moot, and this Court dismisses his petition.

        {¶2}     To obtain a writ of procedendo, Mr. Covender must establish that he has a

clear legal right to require the judge to proceed, that the judge has a clear legal duty to

proceed, and that there is no adequate remedy available in the ordinary course of law.

State ex rel. Ward v. Reed, 141 Ohio St.3d 50, 2014-Ohio-4512, ¶ 9, citing State ex rel.

Sherrills v. Cuyahoga Cty. Court of Common Pleas, 72 Ohio St.3d 461, 462 (1995). A
                                                                       C.A. No. 21CA011760
                                                                                  Page 2 of 3

writ of procedendo is the appropriate remedy when a court has refused to render a

judgment or has unnecessarily delayed proceeding to judgment. State ex rel. Ames v.

Pokorny, Slip Opinion No. 2021-Ohio-2070, ¶ 6. “A writ of procedendo will not issue to

compel the performance of a duty that has already been performed.” Id. at ¶ 7, quoting

State ex rel. Morgan v. Fais, 146 Ohio St.3d 428, 2016-Ohio-1564, ¶ 4.

       {¶3}   Mr. Covender sought a writ of procedendo to order the judge to rule on

pending motions for summary judgment. This Court may consider evidence outside the

complaint to determine that an action is moot. State ex rel. Nelson v. Russo, 89 Ohio

St.3d 227, 228 (2000). According to Judge Betleski’s motion to dismiss, and a review of

the trial court docket, after the complaint was filed, Judge Betleski ruled on the motions

for summary judgment that were the subject of this complaint. Accordingly, this matter

is moot.

       {¶4}   Because Mr. Covender’s claim is moot, his complaint is dismissed. No

costs are taxed. The clerk of courts is hereby directed to serve upon all parties not in

default notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).




                                                 DONNA J. CARR
                                                 FOR THE COURT

TEODOSIO, J.
SUTTON, J.
CONCUR.
                                                                  C.A. No. 21CA011760
                                                                             Page 3 of 3

APPEARANCES:

W. SCOTT RAMSEY, Attorney at Law, for Relator.

J.D. TOMLINSON, Prosecuting Attorney, and KATHERINE L. KEFER, Assistant Prosecuting
Attorney, for Respondent.